CONSENT RESOLUTIONS OF THE BOARD OF DIRECTORS

(US NUCLEAR CORP.)

 

Pursuant to Article Fifth of the Articles of Incorporation for US Nuclear Corp.,
a Delaware corporation (the “Company”), and Article III, Section 3 and Article
IV, Section 1 and Section 5 of the Bylaws of the Company, as amended, the Board
of Directors consent, in writing, without a meeting, to the following actions in
lieu of a meeting:

 

WHEREAS, the Board of Directors has been advised that Gerald Entine died on May
22, 2018.

 

WHEREAS, in order to fill the vacancy left by the death of Gerald Entine, the
remaining member of the Board of Directors – Robert Goldstein, has nominated
Dell Williamson for appointment to the Board of Directors following receipt of a
Confidential Bad Actor Disqualifying Event Statement from Mr. Williamson
confirming no “disqualifying event,” as defined under Rule 506(e) of Regulation
D under the 1933 Securities Act.

 

WHEREAS, concomitant with the nomination of Mr. Williamson, Mr. Goldstein
nominated Michael G. Hastings to serve as a director on the Board of Directors
following receipt of a Confidential Bad Actor Disqualifying Event Statement from
Mr. Hastings confirming no “disqualifying event,” as defined under Rule 506(e)
of Regulation D under the 1933 Securities Act.

 

NOW THEREFORE, the Board of Directors consents to the following actions:

 

RESOLVED, by executing these consent resolutions, below, Mr. Williamson accepts
appointment as a director on the Board of Directors.

 

RESOLVED, by executing these consent resolutions, below, Mr. Hastings accepts
appointment as a director on the Board of Directors.

 

RESOLVED, the Board of Directors shall determine compensation of directors under
Article IV, Section 7 of the Bylaws following a future special meeting of the
Board of Directors.

 

RESOLVED, that counsel for the Company is hereby directed to prepare periodic
disclosures consistent with these resolutions to be approved by the Board of
Directors, and upon approval, file on Form 8-K with the United States Securities
and Exchange Commission.

 

RESOLVED, all prior actions of the Officers are ratified and approved as being
in the best interests of the Company.

 

[SIGNATURES ON NEXT PAGE]



1







 





Approved for entry in the books and records of the Company.

 

Dated: May 31, 2018

/s/Robert Goldstein

By: Robert Goldstein

Its: Chairman of the Board

 

By executing below, the undersigned acknowledges receipt and review of the
Bylaws of the Company, and hereby accepts appointment as a director on the Board
of Directors subject to the Bylaws:

 

/s/Dell Williamson

By: Dell Williamson

 

/s/Michael G. Hastings

By: Michael G. Hastings

 



2







 

